                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                           :
                                                   :    Case No. 2:18-CV-1456
               Plaintiff,                          :
                                                   :    JUDGE ALGENON L. MARBLEY
       v.                                          :
                                                   :    Magistrate Judge Chelsey M. Vascura
GS CALTEX CORPORATION,                             :
                                                   :
               Defendant.                          :

        FINAL JUDGMENT AS TO DEFENDANT GS CALTEX CORPORATION

       WHEREAS Plaintiff, United States of America, filed its Complaint on November 14,

2018, the United States and Defendant GS Caltex Corporation (“GS Caltex”), by their respective

attorneys, have consented to the entry of this Final Judgment without trial or adjudication of any

issue of fact or law;

       WHEREAS, on such date as may be determined by the Court, GS Caltex will plead

guilty pursuant to Fed. R. Crim. P. 11(c)(1)(C) (the “Plea Agreement”) to an Information to be

filed in United States v. GS Caltex Corporation [to be assigned] (S.D. Ohio) (the “Criminal

Action”) that will allege a violation of Section 1 of the Sherman Act, 15 U.S. C. § 1, relating to

the same events giving rise to the allegations described in the Complaint;

       WHEREAS, this Final Judgment does not constitute any evidence against or admission

by any party regarding any issue of fact or law;

       NOW, THEREFORE, before the taking of any testimony and without trial or final

adjudication of any issue of fact or law herein, and upon consent of the parties hereto, it is hereby

ORDERED, ADJUDGED, AND DECREED:
                                       I.      JURISDICTION

       This Court has jurisdiction of the subject matter of this action and each of the parties

consenting hereto. The Complaint states a claim upon which relief may be granted to the United

States against GS Caltex under Section 1 of the Sherman Act, 15 U.S.C. §1.

                                 II.           APPLICABILITY

       This Final Judgment applies to GS Caltex, as defined above, and all other persons in

active concert or participation with any of them who receive actual notice of this Final Judgment

by personal service or otherwise.

                                        III.    PAYMENT

       GS Caltex shall pay to the United States within ten (10) business days of the entry of this

Final Judgment the amount of fifty-seven million, five hundred thousand dollars ($57,500,000),

less the amount paid (excluding any interest) pursuant to the settlement agreement attached

hereto as Attachment 1, to satisfy all civil antitrust claims alleged against GS Caltex by the

United States in the Complaint. Payment of the amount ordered hereby shall be made by wire

transfer of funds or cashier’s check. If the payment is made by wire transfer, GS Caltex shall

contact Janie Ingalls of the Antitrust Division’s Antitrust Documents Group at (202) 514-2481

for instructions before making the transfer. If the payment is made by cashier’s check, the check

shall be made payable to the United States Department of Justice and delivered to: Janie Ingalls,

United States Department of Justice Antitrust Division, Antitrust Documents Group, 450 5th

Street, NW, Suite 1024, Washington, D.C. 20530. In the event of a default in payment, interest at

the rate of eighteen (18) percent per annum shall accrue thereon from the date of default to the

date of payment.




                                                   2
                                    IV.   COOPERATION

       GS Caltex shall cooperate fully with the United States regarding any matter about which

GS Caltex has knowledge or information relating to any ongoing civil investigation, litigation, or

other proceeding arising out of any ongoing federal investigation of the subject matter discussed

in the Complaint (hereinafter, any such investigation, litigation, or proceeding shall be referred to

as a “Civil Federal Proceeding”).

       The United States agrees that any cooperation provided in connection with the Plea

Agreement and/or pursuant to the settlement agreement attached hereto as Attachment 1 will be

considered cooperation for purposes of this Final Judgment, and the United States will use its

reasonable best efforts, where appropriate, to coordinate any requests for cooperation in

connection with the Civil Federal Proceeding with requests for cooperation in connection with the

Plea Agreement and the settlement agreement attached hereto as Attachment 1, so as to avoid

unnecessary duplication and expense.

       GS Caltex’s cooperation shall include, but not be limited to, the following:

   (a) Upon request, completely and truthfully disclosing and producing, to the offices of the

       United States and at no expense to the United States, copies of all non-privileged

       information, documents, materials, and records in its possession (and for any foreign-

       language information, documents, materials, or records, copies must be produced with an

       English translation), regardless of their geographic location, about which the United

       States may inquire in connection with any Civil Federal Proceeding, including but not

       limited to all information about activities of GS Caltex and present and former officers,

       directors, employees, and agents of GS Caltex;

   (b) Making available in the United States, at no expense to the United States, its present

       officers, directors, employees, and agents to provide information and/or testimony as
                                                 3
       requested by the United States in connection with any Civil Federal Proceeding,

       including the provision of testimony in trial and other judicial proceedings, as well as

       interviews with law enforcement authorities, consistent with the rights and privileges of

       those individuals;

   (c) Using its best efforts to make available in the United States, at no expense to the United

       States, its former officers, directors, employees, and agents to provide information and/or

       testimony as requested by the United States in connection with any Civil Federal

       Proceeding, including the provision of testimony in trial and other judicial proceedings, as

       well as interviews with law enforcement authorities, consistent with the rights and

       privileges of those individuals;

   (d) Providing testimony or information necessary to identify or establish the original

       location, authenticity, or other basis for admission into evidence of documents or physical

       evidence produced by GS Caltex in any Civil Federal Proceeding as requested by the

       United States; and

   (e) Completely and truthfully responding to all other inquiries of the United States in

       connection with any Civil Federal Proceeding.

       However, notwithstanding any provision of this Final Judgment, GS Caltex is not

required to: (1) request of its current or former officers, directors, employees, or agents that they

forgo seeking the advice of an attorney nor that they act contrary to that advice; (2) take any

action against its officers, directors, employees, or agents for following their attorney’s advice;

or (3) waive any claim of privilege or work product protection.

       The obligations of GS Caltex to cooperate fully with the United States as described in

this Section shall cease upon the conclusion of all Civil Federal Proceedings (which may include



                                                  4
Civil Federal Proceedings related to the conduct of third parties), including exhaustion of all

appeals or expiration of time for all appeals of any Court ruling in each such Civil Federal

Proceeding, at which point the United States will provide written notice to GS Caltex that its

obligations under this Section have expired.

                       V.       ANTITRUST COMPLIANCE PROGRAM

       A.      Within thirty (30) days after entry of this Final Judgment, GS Caltex shall appoint

an Antitrust Compliance Officer and identify to the United States his or her name, business

address, telephone number, and email address. Within forty-five (45) days of a vacancy in the

Antitrust Compliance Officer position, GS Caltex shall appoint a replacement, and shall identify

to the United States the Antitrust Compliance Officer’s name, business address, telephone

number, and email address. GS Caltex’s initial or replacement appointment of an Antitrust

Compliance Officer is subject to the approval of the United States, in its sole discretion.

       B.      The Antitrust Compliance Officer shall institute an antitrust compliance program

for the company’s employees and directors with responsibility for bidding for any contract with

the United States. The antitrust compliance program shall provide at least two hours of training

annually on the antitrust laws of the United States, such training to be delivered by an attorney

with relevant experience in the field of United States antitrust law.

       C.      Each Antitrust Compliance Officer shall obtain, within six months after entry of

this Final Judgment, and on an annual basis thereafter, on or before each anniversary of the entry

of this Final Judgment, from each person subject to Paragraph V.B of this Final Judgment, and

thereafter maintaining, a certification that each such person has received the required two hours

of annual antitrust training.




                                                 5
       D.      Each Antitrust Compliance Officer shall communicate annually to all employees

that they may disclose to the Antitrust Compliance Officer, without reprisal, information

concerning any potential violation of the United States antitrust laws.

       E.      Each Antitrust Compliance Offer shall provide to the United States within six

months after entry of this Final Judgment, and on an annual basis thereafter, on or before each

anniversary of the entry of this Final Judgment, a written statement as to the fact and manner of

GS Caltex’s compliance with Section V of this Final Judgment.

                       VI.        RETENTION OF JURISDICTION

       This Court retains jurisdiction to enable any of the parties to this Final Judgment to apply

to this Court at any time for further orders and directions as may be necessary or appropriate to

carry out or construe this Final Judgment, to modify or terminate any of its provisions, to enforce

compliance, and to punish violations of its provisions.

                   VII.      ENFORCEMENT OF FINAL JUDGMENT

       A.      The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. GS Caltex

agrees that in any civil contempt action, any motion to show cause, or any similar action brought

by the United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of the decree and the appropriateness of any remedy therefor by a

preponderance of the evidence, and GS Caltex waives any argument that a different standard of

proof should apply.

       B.      The Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore all competition the United States alleged was harmed

by the challenged conduct. GS Caltex agrees that they may be held in contempt of, and that the

Court may enforce, any provision of this Final Judgment that, as interpreted by the Court in light

                                                 6
of these procompetitive principles and applying ordinary tools of interpretation, is stated

specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In

any such interpretation, the terms of this Final Judgment should not be construed against either

party as the drafter.

        C.      In any enforcement proceeding in which the Court finds that GS Caltex has

violated this Final Judgment, the United States may apply to the Court for a one-time extension

of this Final Judgment, together with such other relief as may be appropriate. In connection with

any successful effort by the United States to enforce this Final Judgment against GS Caltex,

whether litigated or resolved prior to litigation, GS Caltex agrees to reimburse the United States

for the fees and expenses of its attorneys, as well as any other costs including experts’ fees,

incurred in connection with that enforcement effort, including in the investigation of the potential

violation.

                        VIII.   EXPIRATION OF FINAL JUDGMENT

        Unless this Court grants an extension, this Final Judgment shall expire seven (7) years from

the date of its entry, except that after five (5) years from the date of its entry, this Final Judgment

may be terminated upon notice by the United States to the Court and GS Caltex that the

continuation of the Final Judgment no longer is necessary or in the public interest.

                        IX.     PUBLIC INTEREST DETERMINATION

        Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including making

copies available to the public of this Final Judgment, the Competitive Impact Statement, and any




                                                  7
ATTACHMENT 1
